                     Case 7:08-cr-00707-KMK Document 204 Filed 06/19/20 Page 1 of 1
                     Case 7:08-cr-00707-KMK Document 205 Filed 06/23/20 Page 1 of 1Southern District
Federal Defenders                                              52 Duane Street-10th Floor, New York, NY 10007
OF NEW YORK, INC.                                                        Tel: (212) 417-8700 Fax: (212) 571-0392


                                                                                           Soaa.nmi District of New York
David E. Patton                                                                                 Jennifer L Brown
Executive Drream                                                                                Aaomey-in~
and Attornev-in-Chii:l

                                                                         June 19, 2020

         BYECF

         The Honorable Kenneth Karas
         United States District Judge
         Southern District of New York
         300 Quarropas Street
         White Plains, New York 10601

          RE:      United States v. Ramel Williams
                   08 CR 707 (KMK)
                   14 CV 4848 (KMK)

          Dear Judge Karas:

                I write with the consent of the Government to respectfully request an
          adjournment of Mr. Williams' sentencing due to the ongoing public health crisis. Mr.
          Williams would like to appear in person before Your Honor once the courts have
          reopened. The sentencing is currently scheduled for July 7, 2020.

                    Thank you for your consideration of this request.


                                                                 Respectfully submitted,



                                                                 Tamara L. Giwa
                                                                 Assistant Federal Defender
                                                                 Counsel for Mr. Williams
                                                                 (917) 890-9729
